DETAILED ACTION
This is in response to applicant’s amendment/response filed on 4/15/2021, which has been entered and made of record. Claim(s) 1-5, 7, 10-16 are pending in the application. The claim interpretation under 35 USC 112(f) is maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10-12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goossens et al. (US 20110296324) in view of Szirtes et al. (US 20180158093).
Regarding claim 1, Goossens discloses An apparatus for configuring an avatar responsive to a content (Goossens, fig.1, “[0004] When an avatar of a user is presented on the user interface of a device, the avatar's expressions and/or body language are changed according to the user states that are detected on the device based on occurrences of these different trigger events”), comprising:
a user input unit configured to receive user input data and generate a user profile characterizing behavioral patterns of a user, wherein the user profile is updated in response to the user input data received for the user (Goossens, “[0071] in some implementations, the user can specify or modify a presentation theme for the avatar instance. [0077] An extraverted person may adjust the slider to increase the intensity of the expression shown on the preset avatar instance such that the expression on the preset avatar instance becomes more exaggerated and obvious. Once the user is satisfied with the precise degree of ; 
a modelling unit configured to adapt, in response to the user profile, an avatar configuration model defining a plurality of predetermined avatar configurations, wherein each of the plurality of predetermined avatar configurations is respectively mapped to a corresponding event categorisation and the modelling unit is configured to adapt the mapping in response to the user profile (Goossens, “[0003] When a user interacts with others in various communication contexts (e.g., in online chat sessions, emails, etc), the user can sometimes enter textual strings or preset emotional icons ("emoticons") in a text message to reflect his or her current emotional state (e.g., happy, angry, sad, etc.) to other users. [0056] If user A is an extraverted person and user B is an introverted person, user A is likely to have a more exaggerated facial expression than user B when they both feel the same emotion as expressed by the emoticon ":-)". To have their individual avatars more accurately reflect their emotions, user A can create an avatar instance that shows more excitement with a smile (e.g., with enlarged eyes, raised eye brows, and wide open mouth). The two avatar instances are stored in the avatar definition database 106 in association with their respective users, and are referenced by the user state definition triggered by the emoticon ":-)". [0063] Once the trigger events associated with the user state is detected on a user's device, the avatar presented on a user interface of the device can be updated with the instance of the avatar associated with the user state (206). [0089] The user can enter the word, phrase, emoticon, punctuation, or text format as the trigger events in the user state definition interface provided by the avatar server”. Therefore, for example, the events of “Happy” and ":-)" are categorized as one user state “Happiness”), 
a selecting unit configured to select a predetermined avatar configuration in accordance with the avatar configuration model in response to a respective categorised event of the event track (Goossens, “[0065] FIG. 3 is a flow diagram of an exemplary process 300 for customizing an avatar instance for a user state. In some implementations, the avatar server can provide a number of preset user states that are common among many users. A preset user state can be a user emotion, such as " Happy," "Surprised," or "Angry." The trigger events for these preset user states can be commonly defined for a large number of users. For example, the emoticon ":-)" can be a default trigger event for a present " Happy" user state for all users. [0131] Avatar editing environment 914 can provide the user interfaces for selection and creation of user states and avatar instances described in reference to FIGS. 1-8”. Therefore, the user state corresponds to an event track, and comprises categorized events (e.g., happy, surprised, or angry)); and 
an output generator configured to generate control data to configure an avatar in response to the selected predetermined avatar configuration (Goossens, fig.3&4, “[0067] For each of the preset user states presented to the user, a respective user input is received from the user for generating a customized avatar instance for the preset user state (304). [0079] In some implementations, the avatar server 102 can generate these preset avatar instances based on the user's individual avatar and common characteristics of facial expressions shown on the customized avatar instances of other users that are associated with the same preset user state”).
On the other hand, Goossens fails to explicitly disclose but Szirtes discloses a content comprising at least one of a video and an audio signal (Szirtes, “[0064] FIG. 2 is a schematic data flow diagram that illustrates how information is processed and transformed in one or more embodiments of the invention. The process flow 200 begins with a raw data input 202 for a user 
an authoring unit configured to: detect, in a content comprising at least one of a video and an audio signal one or more events based on properties of at least one of the video signal and the audio signal; categorise one or more of the detected events and generate an event track for the content, the event track comprising one or more of the categorised events associated with a respective time (Szirtes, “[0066] In the example shown in FIG. 2, the process flow 200 then extracts various descriptor data 204 from the raw data input 202 via a processor implementing program code. The extracted description data 204 may itself contribute to the a time series signal from which a predictive parameter is obtained, or it may be extracted in order to provide an input for an emotional state classifier, from which emotional state data 206 can be obtained. Emotional state data 206 is indicative of a potential emotional state of the user based on the extracted description data 204. [0072] The method 300 continues with a step 304 of extracting descriptor data points (i.e., a time series of descriptor data) from the raw data input. For example, descriptor data points can be extracted from facial image data. The method 300 continues with a step 306 of using the extracted descriptor data points and/or raw data input as an input to a suitable classifier to obtain a set of emotional state data points (i.e., a time series of emotional state data)”). 

Regarding claim(s) 12, it is interpreted and rejected for the same reasons set forth in claim(s) 1.
Regarding claim(s) 16, it is in similar scope as claim 1 except that claim 16 further recites “A non-transitory, computer-readable storage medium containing computer software which, when executed by a computer, causes the computer to perform a method”.
Goossens further discloses A non-transitory, computer-readable storage medium containing computer software which, when executed by a computer, causes the computer to perform a method (Goossens, “claim 18, A computer-readable medium having instructions stored thereon, which, when executed by one or more processors, cause the processors to perform operations”).
Regarding claim 10, Goossens in view of Szirtes discloses An apparatus according to claim 1. 
Goossens further discloses the avatar configuration model is adapted for the user in response to the user profile by identifying the behavioural patterns of the user, and generating one or more new avatar configurations according to one or more behavioural patterns (Goossens, “[0027] In addition, users are allowed to define their own trigger events for .
Regarding claim 11, Goossens in view of Szirtes discloses An apparatus according to claim 1. 
Goossens further discloses when the behaviour expected for the user for a categorised event of the event track most closely matches a first avatar configuration defined by the avatar configuration model, the selecting unit is configured to select the configuration of the avatar to correspond to a second avatar configuration (Goossens “[0063] Once the trigger events associated with the user state is detected on a user's device, the avatar presented on a user interface of the device can be updated with the instance of the avatar associated with the user state (206). [0075] Different users can adjust the expression of the default avatar instance differently for the same user state to reflect their individual reactions under the same user state. After the user input adjusting the facial feature of the preset avatar instance is received, the customized avatar instance is generated using the adjusted facial feature (404)”. Therefore, the customized avatar instance corresponds to the second avatar configuration).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goossens et al. (US 20110296324) in view of Szirtes et al. (US 20180158093), and further in view of Marks et al. (US 20080001951).
Regarding claim 5, Goossens in view of Szirtes discloses An apparatus according to claim 1.
the output generator is configured to generate the control data for the content in real time (Marks, “[0109] This can be seen in the window 2204 because a car 2212, "driven" by player 2 is visible to player 1. In substantially real time player 2, who has nothing in front of him, as seen in the screen 2210, can see the avatar of player 1 grimace as a result of the real-life grimace of player 1. [0111] the camera and associated software can be used to monitor a real-world user for changes in facial expression, head movement, and hand movement and continuously update the avatar representation of the real-world user in substantially real-time”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Goossens, Szirtes and Marks. That is, applying the real time updating of Marks to control the avatar of Goossens and Szirtes. The motivation/ suggestion would have been Some or all of this information can be received by the computing system and applied to user avatars in substantially real-time to mimic the actions and reactions of the corresponding actual users (Marks, [0043]).

Claim(s) 2, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goossens et al. (US 20110296324) in view of Szirtes et al. (US 20180158093), further in view of Kubo et al. (US 20180165863).
Regarding claim 2, Goossens in view of Szirtes discloses An apparatus according to claim 1.
On the other hand, Goossens in view of Szirtes fails to explicitly disclose but Kubo discloses an image generator configured to generate, based on the control data, images including a virtual representation of the avatar having a selected configuration, for display to a user by a head mountable display (Kubo, “[0147] The field-of-view region 17A is an image displayed on a monitor 130A of the HMD 120A. The avatar object 6B of the user 5B is displayed in the field-of-view region 17A. [0177] the processor 210 in the HMD system 110A may generate motion data defining motion of each face part of the avatar object 6B based on the face tracking data on the user 5B received as the avatar information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kubo into the combination of Goossens and Szirtes, to include all limitations of claim 2. That is, applying the HMD of Kubo to display the avatar of the system of Goossens and Szirtes. The motivation/ suggestion would have been the server 600 may communicate to/from another computer 200 for providing virtual reality to the HMD 120 used by another user. For example, when a plurality of users play a participatory game in an amusement facility, each computer 200 communicates to/from another computer 200 via the server 600 with a signal that is based on the motion of each user, to thereby enable the plurality of users to enjoy a common game in the same virtual space (Kubo, [0046]).
Regarding claim(s) 14, it is interpreted and rejected for the same reasons set forth in claim(s) 2.
Regarding claim 13, Goossens in view of Szirtes discloses a method according to claim 12.
On the other hand, Goossens in view of Szirtes fails to explicitly disclose but Kubo discloses transmitting or streaming the content to a receiver in association with one or more from a list comprising: i. event track data; and ii. control data (Kubo, “[0057] The processor 210 transmits a signal for providing a virtual space to the HMD 120 via the input/output interface 240. The HMD 120 displays a video on the monitor 130 based on the signal. [0151] This avatar 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kubo into the combination of Goossens and Szirtes, to include all limitations of claim 13. That is, adding the transmitting step of Kubo to the content and control data of Goossens and Szirtes. The motivation/ suggestion would have been the server 600 may communicate to/from another computer 200 for providing virtual reality to the HMD 120 used by another user. For example, when a plurality of users play a participatory game in an amusement facility, each computer 200 communicates to/from another computer 200 via the server 600 with a signal that is based on the motion of each user, to thereby enable the plurality of users to enjoy a common game in the same virtual space (Kubo, [0046]).
Claim(s) 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goossens et al. (US 20110296324) in view of Szirtes et al. (US 20180158093), further in view of Connor et al. (US 20150075303).
Regarding claim 3, Goossens in view of Szirtes discloses An apparatus according to claim 1.
On the other hand, Goossens in view of Szirtes fails to explicitly disclose but Connor discloses a robot control unit configured to control, based on the control data, one or more actuators of a robot representation of the avatar to configure the robot to have a selected configuration (Connor, fig.2, “[0115] The bottom half of FIG. 2 shows an example of how this device can be used to animate a physical object. In an example, this can be a telerobotics 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Connor into the combination of Goossens and Szirtes, to include all limitations of claim 3. That is, replacing the configuring avatar of Goossens and Szirtes with the configuring robot of Connor. The motivation/ suggestion would have been the device can be used to animate a physical object (Connor, [0115]).
Regarding claim(s) 15, it is interpreted and rejected for the same reasons set forth in claim(s) 3.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goossens et al. (US 20110296324) in view of Szirtes et al. (US 20180158093), further in view of Li (US 20170047096).
Regarding claim 4, Goossens in view of Szirtes discloses An apparatus according to claim 1.
On the other hand, Goossens in view of Szirtes fails to explicitly disclose but Li discloses the authoring unit is configured to categorise a detected event according to one or more of the list comprising: i. an audio classification; ii. an image classification; and iii. supplementary descriptive data associated with the content, and apply an event marker to the event track with a timestamp derived according to the detected event (Li, fig.6, “[0020] If the facial expression identification module 32 of the processing device 30 determines that the child's face expression is a smiling face, the emotion analysis module 34 analyzes the emotion of .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li into the combination of Goossens and Szirtes, to include all limitations of claim 4. That is, adding the categorizing of events, generating the emotion tags with time points to the system of Goossens and Szirtes. The motivation/ suggestion would have been it is more flexible and more convenient to manage the video files, classify the video files, edit the video files or apply the effects to the video files (Li, [0009]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goossens et al. (US 20110296324) in view of Szirtes et al. (US 20180158093), further in view of Westmoreland (US 20120054281).
Regarding claim 7, Goossens in view of Szirtes discloses An apparatus according to claim 1.
Goossens further discloses the user input data comprises image data associated with the user captured by a camera (Goossens, “[0099] For example, the user can upload a photograph showing a big smile to the avatar server, and use the photograph as a trigger event .
On the other hand, Goossens in view of Szirtes fails to explicitly disclose but Westmoreland discloses the user input data comprises at least one of data entered by the user using an input device in response to one or more questions associated with the content (Westmoreland, “[0023] At various points in the common experiential environment defined by the set of content (e.g., along the path or waterway), questions may be presented to users controlling the avatars. The users may be encouraged and/or required to answer the questions. Answers to the questions may be received via client platform, and/or kept locally by the users. Answers to the questions may be received via public texting, voice communications, and/or other mechanisms for communication”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Westmoreland into the combination of Goossens and Szirtes, to include all limitations of claim 7. That is, adding the input answers of Westmoreland together with the captured image to the user input data of Goossens and Szirtes. The motivation/ suggestion would have been to provide a virtual space for users associated with a specific entity to enhance group innovation by interacting with spatially separate areas for teambuilding, idea generation, and collaboration, and/or other activities that encourage users to work together to create solutions, services, and/or products (Westmoreland, [0001]).  
Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive. 
The applicant submits: Applicant submits that the relevant features of the independent claims defining the modelling and the selecting explicitly refer to the categorised events of the generated event track. Consequently, Goossens (U.S. 2011/0296324), which fails to disclose the event track, cannot possibly disclose all of the subject-matter defining the modelling unit and the selecting unit. There is a clear relationship between the avatar configuration model and the event track which has not been considered in the Examiner’s analysis (Remarks, page 8, 3rd paragraph).
The examiner respectfully disagrees. Goossens only fails to disclose “generate an event track for the content, the event track comprising one or more of the categorised events associated with a respective time” but Goossens does disclose generate an event track for the content (Goossens, [0062] more than one trigger events can be used to define a user state, and occurrence of any one of the trigger events can be used to indicate the presence of the user state. For example, the user state "Happiness" can be defined by an emoticon ":-)," a keyword " happy," or a winning outcome of a game, and any of the three trigger events can be used to detect the presence of the user state). Therefore, the user state of Goossens corresponds to an event track comprising one or more categorized events. For example, events “:-)” and “happy” are categorized as a user state “Happiness”.
The applicant submits: Szirtes (U.S. 2018/0158093) is silent in relation to any technique for configuring an avatar responsive to a content. Problems associated with appropriately configuring an avatar according to audio and or video events in a content are not considered by st paragraph).
The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of Goossens and Szirtes to teach claim 1. Goossens already teaches “configuring an avatar responsive to a content”, and Szirtes is only used to teach “detect, in a content comprising at least one of a video and an audio signal one or more events based on properties of at least one of the video signal and the audio signal; categorise one or more of the detected events and generate an event track for the content, the event track comprising one or more of the categorised events associated with a respective time” as addressed above in the OA.
The applicant submits: Neither the performance data nor the emotional state data points in Szirtes (U.S. 2018/0158093) are used for configuring an avatar and there is no feature in Szirtes (U.S. 2018/0158093) which can be considered to be the same as the event track in the pending independent claims. In fact, it will be appreciated that rather than analysing the media content itself, Szirtes (U.S. 2018/0158093) actually teaches a technique for analysing raw input data for a user watching a media content item obtain performance data for the media content and this is completely different from what is presently claimed (Remarks, page 9, 2nd paragraph).
The examiner respectfully disagrees. Szirtes teaches “[0072] The method 300 continues with a step 304 of extracting descriptor data points (i.e., a time series of descriptor data) from the  Therefore, Szirtes teaches an event track comprising a time series of emotional state data.
In response to applicant's argument that Szirtes teaches a different technique from the claimed invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
The applicant submits: Consequently, the techniques in Szirtes (U.S. 2018/0158093) for predicting performance data for a media content could not be combined with the disclosure of Goossens (U.S. 2011/0296324) by the person of ordinary skill in the art to thereby arrive at an arrangement in which an event track is generated for a content and an avatar configuration model respectively maps a plurality of predetermined avatar configurations to the event categorisations used in the event track so as to allow selection of a predetermined avatar configuration in response to a categorised event of the event track (Remarks, page 9, 3rd paragraph).
The examiner respectfully disagrees. Since Goossens teaches configuring an avatar based on an event track comprising user states, while Szirtes teaches generating an event track comprising a time series of emotional state data based on video and/or video signals, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Goossens and Szirtes by repacing the event track of Szirtes to the event track of Goossens. The motivation/ suggestion would have been The predictive parameter 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            5/26/2021